Title: To Thomas Jefferson from George Rice, 24 March 1781
From: Rice, George
To: Jefferson, Thomas



Sir
Charlottesville. 24th. March. 1781.

Mr. Thomas Standley, Assistant Deputy Waggon Master at this Post, is draughted for Eighteen Months service. I am very Sensible Should he be taken away at this time, it will be attended with very Ill consequences, as there is so many Public Accounts to come through his hands, which cannot with propriety be Settled by any other Person than himself. If there can be any thing done in this case, you can fully inform him, as he is very desirous of waiting on your Excellency Personally for that Purpose; and as a final Settlement will, I expect, in a Short time take place, with the Public’s Creditors, within my district, his attendance then will be most undoubtedly indispensably necessary.
I have the honour to be with all due respect & regard, Yr. most Obedient & very Humble Servant,

Geo: Rice ADQMr.


P.S. Mr. Standly has kept all the waggon accounts from the Commencement of the Barracks to this time and all Such accounts must be Certified by him and at this time I beleive there is 200,000£ of accounts Still uncertified.

